Name: 77/750/EEC: Commission Decision of 21 November 1977 on the implementation of the reform of agricultural structures in the Kingdom of Belgium pursuant to Title I of Directive 72/161/EEC (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  economic policy;  agricultural structures and production;  social framework; NA;  Europe
 Date Published: 1977-12-06

 Avis juridique important|31977D075077/750/EEC: Commission Decision of 21 November 1977 on the implementation of the reform of agricultural structures in the Kingdom of Belgium pursuant to Title I of Directive 72/161/EEC (Only the French and Dutch texts are authentic) Official Journal L 312 , 06/12/1977 P. 0014 - 0015COMMISSION DECISION of 21 November 1977 on the implementation of the reform of agricultural structures in the Kingdom of Belgium pursuant to Title I of Directive 72/161/EEC (Only French and Dutch texts are authentic) (77/750/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (1), and in particular Article 11 (3) thereof, Whereas on 27 September 1977 the Government of the Kingdom of Belgium, under Article 10 (4) thereof, forwarded measures for the implementation of its socio-economic guidance scheme; Whereas, under the said Article 11 (3), the Commission must decide whether, having regard to the objectives of the Directive and to the need for a proper connection between the various measures, the provisions forwarded comply with the Directive and thus satisfy the conditions for financial contribution by the Community; Whereas the basic aim of Title I of the Directive is to enable persons engaged in agriculture, and in particular those persons who must fundamentally alter the nature of their activity, to take decisions on their. future occupations and those of their children with full knowledge of the opportunities available and of the consequences of their choice; Whereas, to that end, the Member States are therefore required: - under Articles 2 (a) and 3 of the Directive, to create and develop services providing socio-economic guidance, such services to be either public or expressly appointed and approved for that purpose by Member States, or to create and develop within services already existing special departments for the provision of such guidance, - under Articles 2 (b) and 4, to introduce appropriate basic and advanced training programmes for socio-economic counsellors and to bear the cost of training such counsellors; Whereas, under the first indent of Article 12 (2) of the Directive, the Guidance Section of the EAGGF is to refund to Member States 25 % of a standard amount of 7 500 units of account in respect of each counsellor beginning his duties for the first time and providing socio-economic guidance within the meaning of Article 3 thereof; Whereas, under the second indent of the said Article 12 (2), the Guidance Section of the EAGGF is to refund to Member States 25 % of the cost of training within the meaning of Article 4 thereof, up to an overall amount of 4 500 units of account for each counsellor trained who provides socio-economic guidance within the meaning of Article 3; Whereas the number, activity and training of the full-time socio-economic counsellors provided for in the Kingdom of Belgium in the scheme as notified can be considered to be compatible with the objectives of Title I of Directive 72/161/EEC; Whereas the EAGGF Committee has been consulted on the financial aspects; Whereas the measures provided for in this Decision in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS DECISION: Article 1 Measures notified by the Belgian Government on 27 September 1977 concerning the implementation of its scheme for the provision of socio-economic guidance for persons employed in agriculture satisfy the conditions for a financial contribution from the Community to common measures as referred to in Article 8 of Directive 72/161/EEC. Article 2 In accordance with Article 12 (2) of the said Directive, the financial contribution by the Community shall be (1)OJ No L 96, 23.4.1972, p. 15. limited to the cost of the appointment and training of counsellors who are occupied full-time in socio-economic guidance activities. Article 3 This Decision is addressed to the Kingdom of Belgium. Done at Brussels, 21 November 1977. For the Commission Finn GUNDELACH Vice-President